Oo Oo SY DH mr F&F WO PO =

NM NO NN YO KN WN NO RO RO Om Re ee ee Re Re OS ee
aoa NN KH A FSF WY KY S$ DT Oo Be YN HD OH BP WD NH KS S&S

Case 4:18-cv-01044-HSG Document 135 Filed 04/09/19 Page 1 of 6

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
) TECHSHOP’S MOTION IN LIMINE #1,
Plaintiff, } RE: DOCUMENTS NOT PRODUCED
) DURING DISCOVERY/WITNESSES
vs. ) DISCLOSED
)
DAN RASURE, et al. ) Hearing Date: April 30, 2019, 3:00pm
) Pretrial Conference April 30, 2019, 3:00pm
Defendants. ) Trial: June 3, 2019 8:00am

Judge: Hon. Haywood S. Gilliam, Jr.

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), in accordance with the Court’s Scheduling Order and Standing Civil Pretrial and
Trial Order, files this motion in limine to preclude Defendants from offering evidence of
documents not properly produced during discovery and calling witnesses not disclosed.

FACTUAL BACKGROUND

As the Court is aware, this case has been marred by discovery misconduct by Defendants
over an extended period of time. In summary, Defendants served Initial Disclosures on June 15,
2018. Exhibit A. Because Defendants did not actually produce any documents with the Initial
Disclosures, TechShop served Requests for Production on June 26, 2018 which included a
Request specifically directed to Defendants’ Initial Disclosures. Exhibit B (see Request # 13).

When no documents were produced by September, motion practice ensued specifically directed

Page 1 of 7

 
oOo CoO YN DBD OH FF WY NY =~

Be NO DO NO KR BQ RQ RO RD emt
oo “4a NN OH FF WD HH SK DCD OO DH HN DH A FBP W NH KY CO

 

 

Case 4:18-cv-01044-HSG Document 135 Filed 04/09/19 Page 2 of 6

to the Initial Disclosures (see Dkt. #53 at 17) and the matter was assigned to Judge Spero. Judge
Spero then ordered an in-person meet and confer at courthouse to resolve the discovery disputes.
At the meet and confer (which lasted for 4.5 hours), Defendants agreed to produce the materials
identified in their Initial Disclosures in compliance with FED.R.CIv.P. 26(a)(1)(A). Judge Spero
then ordered Defendants to produce all of the agreed materials within 8 days (see Dkt. #58) later
extended to 12 days (see Dkt. #65). When the documents were still not produced, additional
motion practice resulted in Judge Spero sanctioning Defendants for the discovery misconduct
and ordering compliant production by October 22, 2018 “without fail.”' See Dkt. #75.

On October 23, 2018, this Court held a hearing. At the hearing, the following exchange

occurred:

JUDGE GILLIAM: ... So, the first question is, as I read the last
transcript, Ms. Draper, there’s an order that you complete production by
October 22", That was Judge Spero’s order. Did you comply with the

order?
*

Is the production complete? Yes or no?
MS DRAPER: Yes, yes.

See Exhibit C at 2:17-24. As TechShop’s counsel noted at the time, Defendants’ representation
was certainly not correct because documents were still being produced on October 23". See
Exhibit C at 4:24-5:7. Indeed, additional documents requested by the June Requests for
Production, and subject to the Court’s Orders, were produced on October 24. See Exhibit F.
Fact discovery in this case closed on November 2, 2018 and expert discovery closed on
December 17, 2018. See Dkt. #37.

Pursuant to this Court’s Standing Order, the parties were required to exchange proposed
exhibits/lists and witness lists on Tuesday, April 2, 2019. On Monday, April 1 and Tuesday,
April 2, 2019, Defendants produced more than 3700 pages of materials that had never been

produced in this case. That is, more than four months after the close of fact discovery and three

 

' Ultimately, Judge Spero ordered sanctions/relief in the amount of $10,000. See Dkt. #97.

Page 2 of 7

 
Oo FeO J HDR A F&F WwW HNO —

NS NO NWN DO KN DN NO BR RO mm! Se SE
eo I NH UA F&F WwW NO KH Oo BO OB IT HB HA BP WwW HP =H OS

 

 

Case 4:18-cv-01044-HSG Document 135 Filed 04/09/19 Page 3 of 6

months after the close of expert discovery, thousands of pages appeared. When the exhibit lists
were exchanged, more than 45% of Defendants proposed exhibits (309 out of 676) were
comprised of the documents produced within the preceding 24 hours. See Exhibit D. The late
produced documents are TX769-893, 984-1160, 1163-65, and 1170-76. Given other pre-trial
matters, counsel for TechShop has not had time to review the late produced materials in detail.
Simply skimming them, the documents appear to relate to numerous areas in this case and
comprise numerous web pages, newspaper articles, bankruptcy proceedings, trademark
prosecution matters, etc.

In addition, Defendants’ witness, list included a witness never before identified in any
disclosure by Defendants (Mr. Michael Hilberman). See Exhibit E at 4. As disclosed by
Defendants, Mr. Hilberman is being offered to testify on a wide variety of topics, including
“offers to sell and sale of memberships and stock in Plaintiff while Plaintiff was insolvent.”

During the meet and confers on this matter, Defendants offered that the late produced
materials are “mostly” public information. With regard to Mr. Hilberman, Defendants offer that
his name appears on some documents. As far as TechShop can tell, of the timely produced
materials, Mr. Hilberman’s name appears on eight (8) documents on the exhibit list.2_ These
documents relate to passing contact information and information about outstanding expenses
faced by TechShop (insurance, etc.).

LEGAL BACKGROUND

Pursuant to FED.R.Civ.P. 26(a)(1)(A) “a party must, without awaiting a discovery
request, provide to the other parties: (i) the name ... of each individual likely to have
discoverable information — along with the subjects of that information — that the disclosing party
may use to support its claims or defenses ...; (ii) a copy — or a description by category and
location — of all documents ... that the disclosing party has in its possession, custody, or control

and may use to support its claims or defenses[.]”

 

? See TX589-91, 593-4, 599, 625, 912.

Page 3 of 7

 
oOo Oe 4 DBD WN Hh WD WP

NY bO NO BO KN BD NO RD RO
SoS ~sN NWN WO F&F WD NO K|§ Do OO BoB IN DB AH FF WH BPO KH

 

 

Case 4:18-cv-01044-HSG Document 135 Filed 04/09/19 Page 4 of 6

Pursuant to FED.R.CIv.P. 37(c)(1), “Ifa party fails to provide information or identify a
witness as required by Rule 26(a) or (e), the party is not allowed to use that information or
witness to supply evidence on a motion, at a hearing, or at trial unless the failure was
substantially justified or is harmless.” “Rule 37(c)(1) gives teeth” to the requirements of Rule
26, “by forbidding the use at trial of any information required to be disclosed by Rule 26(a) that
is not properly disclosed.” See Yeti by Molly, Lid. v. Deckers Outdoor Corp., 259 F.3d 1101,
1106 (9" Cir. 2001). “The party facing sanctions bears the burden of proving that its failure to
disclose the required information was substantially justified or is harmless.” R&R Sails, Inc. v.
Insurance Co. of Penn., 673 F.3d 1240, 1246 (9" Cir, 2011).

DISCUSSION

This is yet another classic example of discovery misconduct and all of the objected to
materials should be excluded. Defendants cannot meet their burden to show that the failure was
substantially justified or harmless.

The Late Produced Materials and Witnesses Should Be Excluded

As detailed above, Defendants were required to produce the withheld materials without a
discovery request by TechShop. Nevertheless, TechShop served one. Both TechShop’s requests
and multiple Orders of this Court were defied/ignored by Defendants. During the meet and
confer, Defendants offered that “some” of the materials were publicly available. Public
availability has never been the keystone to compliance with discovery obligations and Court
Orders.

With regard to Mr. Hilberman, again, he was not disclosed and TechShop simply had no
idea of the vast range of topics on which Defendants intended to offer him and/or what their
alleged relevance to this case is. What the alleged “closure of TechShop Brooklyn after
obtaining $5.3 million from New York City” has to do with anything in this case or that Mr,
Hilberman knows anything about that is unknown to TechShop even at this date. Exhibit E at 4.
Were Mr. Hilberman to testify on these topics, it would come as a complete surprise to

TechShop and the avoidance of that is the very purpose of the Rules.

Page 4 of 7

 
oOo eS IN DN TD FP WY YPN —

N NO NY NY NY NY N NY NO HF KF KF Fe FOO ESO EO Ell El
ao “sO UO FSF YW NY KH OD OO He HD DH HR WD NY S|

 

 

Case 4:18-cv-01044-HSG Document 135 Filed 04/09/19 Page 5 of 6

Defendants cannot meet their burden to show that the failure to comply with their
discovery obligations or this Court’s Orders was substantially justified.

With regard to prejudice, clearly, Defendants cannot meet their burden to show that the
failure to comply with both the Rules and this Court’s Orders. Throughout this case, TechShop
has had to make numerous decisions based on Defendants’ discovery misconduct. Here, simply
as an example, to the extent the withheld materials are alleged to relate to validity, TechShop
could have rebutted them with an expert report but, because the materials were withheld,
TechShop did not prepare an expert report on validity. Likewise, decisions about depositions,
other discovery, amendment of the pleadings, and summary judgment were based on
Defendants’ production (or lack thereof). Indeed, had TechShop known that Initial Disclosure
materials were being withheld, TechShop could have sought further relief from this Court.
Further, even the production of this mass of materials at this late stage necessitating this motion
in limine is prejudicial to TechShop. Finally, were the late produced materials/witnesses
allowed, the case would need to be restarted and TechShop would suffer the prejudice of
increased expense, etc. solely as a result of Defendants’ misconduct. Defendants cannot meet
their burden.

Independent of the discovery misconduct, TechShop is troubled by the continuing
challenge to the authority of this Court. At the hearing held on October 23, Defendants
represented that the Court’s Orders requiring production had been complied with. To the extent
that TechShop can rely on anything represented by Defendants, TechShop understood that the
Court’s Orders had been complied with regarding Initial Disclosures. TechShop notes that no
effort has ever been made by Defendants to correct the Record of their representation to the
Court.

CONCLUSION

For the reasons set forth above, exhibits TX769-893, 984-1160, 1163-65, and 1170-76

should excluded (unless used solely for impeachment). Further, testimony from Mr. Hilberman

should be excluded (unless offered solely for impeachment).

Page 5 of 7

 
oOo C6o SN NH WH F&F WD NO

—
So

il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-01044-HSG Document 135 Filed 04/09/19 Page 6 of 6

Respectfully submitted,

 

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

Page 6 of 7

 
